Name: COMMISSION REGULATION (EC) No 3627/93 of 28 December 1993 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 30 . 12. 93 Official Journal of the European Communities No L 329/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3627/93 of 28 December 1993 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of a Member State of NAFO zone 3 M by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1993, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3927/92 of 20 December 1992 fixing catch possibilities for 1993 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (3), provides for Atlantic redfish quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of Atlantic redfish in the waters HAS ADOPTED THIS REGULATION : Article 1 Catches of Atlantic redfish in the waters of NAFO zone 3 M by vessels flying the flag of a Member State or regis ­ tered in a Member State are deemed to have exhausted the quota allocated to the Community for 1993 . Fishing for Atlantic redfish in the waters of NAFO zone 3 M by vessels flying the flag of a Member State or regis ­ tered in a Member State is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1993 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p . 1 . ( 2) OJ No L 306, 11 . 11 . 1988 , p . 2. 3 OJ No L 397, 31 . 12 . 1992, p . 67 .